DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/710,642, filed on 05/03/2021.    
Claims 1-20 are pending and have been examined. 



	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
	With regard to claims 1 and 11, the claims are directed to a method, system, and medium.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite “determining a connection strength for the connection by comparing an amount for each of the financial transactions at a particular merchant to a typical transaction amount at the particular merchant.”  However, while the specification discusses higher transaction amounts leading to greater connection strength, there is not support in the specification regarding identification of transaction amounts being higher than TYPICAL TRANSACTION AMOUNTS AT THAT SAME MERCHANT, and this being the basis for a higher connection strength.  The discussion on pages 13-14 of the specification and the accompanying Table show Sharon and Tami dining and splitting a larger amount of $200 at $100 each, and they therefore have a larger connection strength.  But, they ate at a different restaurant than everyone else, Madrid, and there is no discussion of identifying a higher than average or typical amount at that merchant or a combination of merchants.  Therefore, the limitation is considered new matter that is not fully disclosed in the applicant’s original specification and appropriate correction is required by either cancelling or amending the claims at issue or amending the specification.
	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claims 1 and 11 are directed to statutory subject matter.  Claim 1 claims a method, or process.  A process is a statutory category for patentability.  Claim 11 claims a system comprising two computing devices.  Therefore the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claims 1 and 11 are directed to “clustering financial transactions th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The claim steps could easily be done mentally or using a pen and paper by a human operator with access to the transaction data.  The data is clustered based on time and location, which could easily be done mentally.  The determination of whether users experienced the same transaction event would simply be data correlation using the transaction data.  And, generating a social graph could be done mentally and written down on a paper using a writing instrument or inputted into a computer for storage.  Therefore, it is determined that the claims are directed to an abstract idea, namely a mental process.    
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The additional claim elements beyond the abstract idea include the inputting over a network connection financial transaction data and the financial transaction data being received from a network accessible information service.  This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google. The examiner Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  The claims also recite a computing device, or in the case of claim 11 two computing devices.  However, the computing devices are recited at a high level of generality and recite only generic computers used to automate the invention, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).     
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The additional claim elements beyond the abstract idea include the inputting over a network connection financial transaction data.   This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  The claims also recite the storing data that identifies the connection and connection strength between the users that experienced the same transaction event.  The “receiving, processing, and storage of data” is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and 
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely inputting the data, clustering the transactions, making a judgment or evaluation based on analysis of the data, storing the data, and generating a graph.  There is no technical step or additional element that goes beyond simply the logical steps to perform the function.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 2-7 are considered part of the abstract idea, as the claims further limit the determining or comparing steps, but only in such a manner that they still involve a mental process that could easily be done by a human with access to the transaction data.  Claim 8 includes a storing step.  The storing is considered conventional computer functioning, as “receiving, processing, and storage of data” is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  Claims 9 and 10 are considered part of the abstract idea, as a computer query only automates looking up of data in a table, and the automation is performed only by a generic computer recited only in the preamble, and even if it were in the claim it would be considered a generic computer recited at a high level of generality, as it is being used as a tool to implement the abstract idea step of “querying.”  The other dependent claims mirror those already discussed above.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 10-18, and 20 are rejected under 35 USC 103 as being unpatentable over Wall, Pre-Grant Publication No. 2020/0074478 A1 in view of Harris, et al., Pre-Grant Publication No. 2019/0362263 A1.
Regarding Claims 1 and 11, Wall teaches:
A computer implemented method (system)… comprising:
inputting over a network connection financial transaction data associated with a plurality of users, the financial transaction data received from a network accessible information service (see Figure 5 #501, [0027], and [0036] in which transaction data is received from a payment network and stored in the transaction database; the 
clustering financial transactions into one or more clusters based on a time and location of the transactions (see [0037] in which the database is queried for a subset of transaction to be analyzed, including being queried by date, time, and location; querying and forming a subset is considered the equivalent of “clustering”)
for each cluster:
determining whether one or more users experienced a same transaction event (see [0037], [0040], and [0044] in which transactions are identified which show that two or more individuals have independent payments that indicate a single bill for goods and services is split by the two or more individuals, independent payments of two or more individuals take place at a common merchant within a specified period of time, and within a physical proximity of each other, and these are used to identify face-face interactions)
determining a connection between the one or more users based on the experienced transaction event (see [0040]-[0041] and [0044] in which the transaction data is used to determine face-face interactions and therefore relationship and strength of relationship between the individuals)
storing data that identifies the users that experienced the same transaction event and a connection strength between the users that experienced the same transaction event in a social graph table (see [0041] and [0043] in which the interaction and relationship is stored for grouping individuals, [0045] in which relation includes strength of connection, and [0047] in which strength of relation dictates thickness of 
generating the financial transaction-based social graph using data stored in the social graph table (see Figure 7 and [0047]-[0048])
Wall, however, does not appear to specify:
determining a connection strength for the connection by identifying transaction amounts for each of the financial transactions at a particular merchant
Harris teaches:
determining a connection strength for the connection by comparing an amount for each of the financial transactions at a particular merchant to a typical transaction amount at the particular merchant (see [0062] in which the higher transaction amount between the nodes leads to a inferring a stronger connection and therefore the edge weight between the nodes is increased)
It would be obvious to one of ordinary skill in the art to combine Harris with Wall because Wall already determines co-occurrence and number of times of co-occurrence at a merchant as in [0037], [0040], and [0043]-[0045], as type of measure of connection strength that can be inferred based on the transaction data, and inferring connection strength based on the amount actually spent would allow for a measure not only of connection but of true strength of connection since people who spend more time together and spend more than the average often tend to be in some kind of closer relationship or association, such as dating, engaged, celebrating family events such as anniversaries, and other such occasions in which transaction amounts tend to be higher than average.




Regarding Claims 2 and 12, the combination of Wall and Harris teaches:
the method of claim 1…
Wall further teaches:
wherein determining whether one or more users experienced the same transaction event comprises comparing respective transactions for each user at a same first merchant at approximately a same time (see [0037] and [0040])
determining if the users experienced a co-occurrence of transactions at the same first merchant at approximately the same time (see [0037] and [0040])

Regarding Claims 3 and 13, the combination of Wall and Harris teaches:
the method of claim 2…
Wall further teaches:
determining a number of times the users experienced the co-occurrence of transactions at the same first merchant at approximately the same time (see
determining the connection strength based on the determined number of times the users experienced a co-occurrence of transactions at the same first merchant (see [0043]-[0045] in which analysis of the transaction data includes number and frequency of face-face interactions, and this is used to determine value or strength of relation, and [0047] in which thickness of link between nodes represents that relationship strength, such as based on number or frequency of interactions)

Regarding Claims 4 and 14, the combination of Wall and Harris teaches:
the method of claim 2…
Wall and Harris, 
determining a number of times the users experienced a co-occurrence of transactions at a same second merchant at approximately a same time
determining the connection strength based on the determined number of times the users experienced a co-occurrence of transactions at the same first and second merchants
Wall does however teach these limitations in at least [0037] and [0040] and keeps track of number and frequency of face-face interactions in [0043]-[0045] and does NOT limit these interactions between users to being only at one merchant, and therefore could be at a first and second merchant.
Therefore, it would be obvious to one of ordinary skill in the art to combine the above limitations with specifically a “same second merchant” or “the same first and second merchants” with Wall and Harris because Wall already determines co-occurrence and number of times of co-occurrence at a merchant as in [0037], [0040], and [0043]-[0045], and does not limit the analysis to only one merchant, and identifying the same at a “same second merchant” would allow the system to identify all the instances of co-occurrence even across multiple merchants, therefore allowing a more complete social graph and data.
**The examiner notes that these limitations are not found in the specification.  Since this are the originally filed claims, no 112a rejection for new matter will be given.  However, the examiner is not clear of the scope of the claims relative to the first and second merchants or the “same second merchant”.**

Regarding Claims 5 and 15, the combination of Wall and Harris teaches:
the method of claim 1…
Wall 
wherein determining whether one or more users experienced the same transaction event comprises comparing respective transactions at a same first merchant at approximately a same time (see [0037], [0040], and [0044] in which transactions are identified which show that two or more individuals have independent payments that indicate a single bill for goods and services is split by the two or more individuals, independent payments of two or more individuals take place at a common merchant within a specified period of time, and within a physical proximity of each other, and these are used to identify face-face interactions)
determining if the users split a payment of a bill at the first merchant (see [0037], [0040], and [0044] in which the determination of face-face interaction based on the transaction data includes specifically determining that the users split a bill at a merchant)

Regarding Claims 6 and 16, the combination of Wall and Harris teaches:
the method of claim 5…
Wall further teaches:
determining a number of times the users split the payment of a bill at the first merchant (see [0037], [0040], and [0044] in which the determination of face-face interaction based on the transaction data includes specifically determining that the users split a bill at a merchant; see also (see [0043]-[0045] in which analysis of the transaction data includes number and frequency of face-face interactions, such as splitting a bill, and this is used to determine value or strength of relation)
determining the connection strength based on the determined number of times the users split the payment of a bill at the first merchant (see [0043]-[0045] in which number and frequency of face-face interactions, such as splitting a bill, is used to 

Regarding Claims 7 and 17, the combination of Wall and Harris teaches:
the method of claim 6…
Wall and Harris, however, does not appear to specify:
determining a number of times the users split the payment of a bill at a second merchant
determining the connection strength based on the determined number of times the users split the payment of a bill at the second merchant
Wall does however teach these limitations in at least [0037] and [0040] and keeps track of number and frequency of face-face interactions in [0043]-[0045] and does NOT limit these interactions between users to being only at one merchant, and therefore could be at a first and second merchant.
Therefore, it would be obvious to one of ordinary skill in the art to combine the above limitations with specifically a “second merchant” with Wall and Harris because Wall already determines co-occurrence and number of times of co-occurrence at a merchant as in [0037], [0040], and [0043]-[0045], and does not limit the analysis to only one merchant, and identifying the same at a “second merchant” would allow the system to identify all the instances of co-occurrence even across multiple merchants, therefore allowing a more complete social graph and data.
**The examiner notes that the “second merchant” limitation is not found in the specification.  Since this are the originally filed claims, no 112a rejection for new matter will be given.  However, the examiner is not clear of the scope of the claims relative to the second merchant.**

Regarding Claims 8 and 18, the combination of Wall and Harris teaches:
the method of claim 1…
Wall further teaches:
storing in the social graph table data that identifies a connection type for the users that experienced the same transaction event (see [0041] and [0043] in which the interaction and relationship is stored for grouping individuals, [0045] in which relation includes strength of connection, and [0047] in which strength of relation dictates thickness of the link between nodes; see also Figure 7 and [0047]-[0048] in which the stored data is used to generate a social graph)
 
Regarding Claims 10 and 20, the combination of Wall and Harris teaches:
the method of claim 1…
Wall further teaches:
querying the financial transaction-based social graph (see [0054]-[0055])
using the connections and user data in the financial transaction-based social graph for profiling one or more users for a product offering (see [0054]-[0055])
**The Examiner notes that while the term “querying” is not used in these particular paragraphs, the stored data is used to identify specific users for further targeting, and the examiner considers it inherent that some kind of querying would be needed to access and filter the data in order to identify the customers to target.** 



Claims 9 and 19 are rejected under 35 USC § 103 as being unpatentable over Wall, Pre-Grant Publication No. 2020/0074479 A1 in view of Harris, et al., Pre-Grant Publication No. 2019/362263 A1 and in further view of Laksmono, et al. Pre-Grant Publication No. 2012/0278310 A1.
Regarding Claims 9 and 19, the combination of Wall and Harris teaches:
the method of claim 1…
Wall further teaches:
querying the financial transaction-based social graph (see [0054]-[0055])
using the connections and user data in the financial transaction-based social graph for further targeting (see [0054]-[0055])
Wall, however, does not appear to specify:
using the connections and user data in the financial transaction-based social graph for a collaborative filtering process 
Laksmono teaches:
using the connections and user data in the financial transaction-based social graph for a collaborative filtering process (see Abstract, [0002]-[0003], and [0012]-[0016] in which a collaborative filtering process is applied to the social graph for further recommendations) 
It would be obvious to one of ordinary skill in the art to combine Laksmono with Wall and Harris because Wall already uses the social graph data for further targeting, and using collaborative filtering would allow for an efficient algorithmic technique for large scale data to aid in identification of users and content for further targeting. 
**The Examiner note that the newly cited reference Harris does teach machine learning including unsupervised learning, of which collaborative filtering is a type, in such as [0027], [0029], and [0031]-[0032], but in order to preserve the finality of this office action, the rejection of these claims was not changed.**


Response to Arguments
Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on page 9 of the response that it is impossible to perform in the human mind receiving transaction data from a network and also that the number and complexity of the calculations and the number of users would make it impossible to perform in the human mind:
First of all, the examiner reminds the applicant that identifying an abstract idea that the claims are directed to does not mean that each and every limitation of the entire claim is fully encompassed by the abstract idea.  Receiving of the financial data over a network is discussed in Step 2A Prong 2 as well as Step 2B as reciting conventional computer functioning, and the network is recited at a high level of generality and used in a generic manner for transport of data.  Therefore, the limitation not being performed in the human mind does not change the nature of the analysis.  Further, regarding the number of users and complexity of the resulting calculations, the examiner disagrees.  First of all, the claims do not limit the number of users to be a certain number.  But even if they did, at what point then would the number of users go from being ineligible and practically performed in the human mind?  A thousand? Ten thousand? And would that not depend on the person doing the calculating as well? Further, in this case the method is performed in the same manner whether there are 50 users or 50 million users.  A social graph can be constructed mentally with a pen and paper as can the analysis of the transaction data once it is received.  Automation that results in faster and more ability for computations has never in and of itself been an argument for eligibility.  Cases like buySAFE v Google, Alice, Versata Dev. Group v SAP, and Ultramercial all involve automation of processes that involve potentially far greater amount of data handled and at much greater speeds than a human operator could manage.  But, the claims were still considered ineligible.  The claims were not DIRECTED to causing better, faster computation.  Unlike Enfish, in which the Court clearly pointed out that the self-referential table, which the claims were directed to, made any computer that used it able to process data faster and with more efficiency, the current claims are not directed to techniques to cause faster processing times or a reduction in human error.     
Regarding the applicant’s argument on page 11 of the response that the additional elements provide an improvement to computer technology that integrates the alleged mental process into a practical application because the social graph has small memory requirements relative to the mass storage required to maintain each individual transaction, and the determination steps are more efficient and have a much smaller processing load:
  Automation that results in faster and more ability for computations has never in and of itself been an argument for eligibility.  Cases like buySAFE v Google, Alice, Versata Dev. Group v SAP, and Ultramercial all involve automation of processes that involve potentially far greater amount of data handled and at much greater speeds than a human operator could manage.  But, the claims were still considered ineligible.  The claims were not DIRECTED to causing better, faster computation.  Unlike Enfish, in which the Court clearly pointed out that the self-referential table, which the claims were directed to, made any computer that used it able to process data faster and with more efficiency, the current claims are not directed to techniques to cause faster processing times, less memory storage requirements, or smaller processing load.  Further, determining of clusters mentally in a social graph would still lead to smaller sets of data, and clusters could still be extracted from the financial data prior to further analysis instead of examining the financial transaction data set all at once.  And, the claimed invention is not limited to a number of users or an amount of data, and that would be controlled 
Therefore, the arguments are not persuasive and the rejection is sustained.       


   Regarding the rejections based on 35 USC 102 and 103
The applicant’s amendments to the claims have overcome the 102 rejection and the rejection has been withdrawn.  The arguments regarding the 103 rejection have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.



Conclusion
The following prior art references was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Joseph, et al., Patent No. 10,521,856 B1- teaches a user segment of network members in which their transaction amounts are used to identify them as a group of high spenders
Resheff, et al., Pre-Grant Publication No. 2021/0065245 A1- teaches determination of the type of relationship between two nodes in a social network partially based on the amounts of financial transactions that they share
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682